Citation Nr: 0303976	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for psychophysiological 
musculoskeletal reaction, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945 and from July 1947 to September 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which continued a 30 percent 
disability evaluation for psychophysiological musculoskeletal 
reaction.

The Board previously undertook additional development on the 
issue currently on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  In September 2002, the Board provided 
notice of the development as required by Rule of Practice 
903. See 38 C.F.R. § 20.903.  After giving notice and 
reviewing the veteran's December 2002 response indicating he 
had no further evidence or argument to present in support of 
his claim, the Board finds that the issue on appeal is now 
ready for appellate disposition.

In veteran's October 1998 notice of disagreement and 
substantive appeal received in January 1999, he raised a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  The matter of TDIU is not 
properly before the Board at this time, and as such, the 
matter is hereby referred to the RO for adjudication once the 
claims file is received back at the RO.  Where the "veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability." Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's psychophysiological musculoskeletal 
reaction is manifested as no more disabling than social 
impairment due to such symptoms as: mildly depressed mood off 
and on, anxiety, partial panic attacks, and mild short-term 
memory loss. 



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for psychophysiological musculoskeletal reaction have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.130, 
Diagnostic Code 9421 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the September 1998 rating decision, the November 1998 
statement of the case (SOC), the April 2001 supplemental 
statement of the case (SSOC), and the March 2002 SSOC, the RO 
denied the increased rating claim on the substantive merits, 
based on the standard of review articulated in this decision.  
The Board finds, therefore, that the RO has adjudicated the 
veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in the April 2001 
SSOC, the veteran was notified of the new duty to assist and 
notify provisions of the VCAA, as well as evidence already of 
record.  The RO noted in the last paragraph of the April 2001 
SSOC that the record indicated the veteran received treatment 
from a Dr. R.L.O.  The veteran was notified that he should 
submit an Authorization and Consent to Release Information so 
that the RO may obtain the records or furnish the copies 
himself.  

In a letter dated December 2001, the RO informed the veteran 
that he needed to more fully complete an authorization form 
so they could obtain Dr. R.L.O.'s records.  He was again 
advised that he had the option of submitting Dr. R.L.O.'s 
records himself.  In September 2002, the Board notified the 
veteran that a VA examination was being scheduled and that he 
was obligated to report for the examination.  In December 
2002, the veteran was provided a copy of the VA examination 
report and given an opportunity to submit additional evidence 
or argument in response to the new evidence.  Finally, in the 
September 1998 rating decision, the November 1998 SOC, and 
the April 2001 SSOC, the RO provided the rating criteria 
necessary to warrant an increased rating for 
psychophysiological musculoskeletal reaction.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214 and service personnel records have been 
associated with the claims folder.  VA hospitalization 
records and outpatient treatment records, as well as private 
medical records from Dr. R.L.O. have been obtained and 
associated with the claims folder.  The veteran was afforded 
a VA examination in connection with his increased rating 
claim in January 1998 and again in October 2002, pursuant to 
authority granted to the Board by 38 C.F.R. 
§ 19.9(a)(2).  In a statement received in December 2002, the 
veteran indicated that he had no further evidence or argument 
to present in support of his increased rating claim.

While the Board notes that the veteran is a recipient of 
Social Security Disability, it appears that he was initially 
entitled to the award in January 1977 and that his current 
entitlement was effective March 1986 (the month and year of 
his 65th birthday). Social Security records which had been 
used to establish entitlement to disability benefits over 25 
years ago and/or his current entitlement which was effective 
17 years ago, would not be beneficial in supporting his 
current claim for an increased rating.  In light of the 
nature of the veteran's claim, i.e. an increased rating, the 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not identified, and the Board is not aware of, any 
additional outstanding evidence.  In sum, the facts relevant 
to the veteran's claim have been properly developed, and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").  Therefore, there is no reasonable possibility 
that any further development could substantiate the claim.  
Accordingly, the Board will address the merits of the 
veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

The pertinent history is as follows.  In an October 1963 
rating decision, the veteran was granted service connection 
for psychophysiological musculoskeletal reaction and a 10 
percent disability rating was assigned from October 1962.  In 
a September 1968 rating decision, the veteran's 
psychophysiological musculoskeletal reaction was decreased to 
0 (zero) percent disabling effective December 1968.  In a 
November 1976 rating decision, the veteran's 
psychophysiological musculoskeletal reaction was increased to 
10 percent disabling effective August 1976.  The veteran's 
disability was reclassified as degenerative arthritis in a 
May 1977 rating decision and assigned a 50 percent disability 
evaluation effective August 1976.  In a February 1978 rating 
decision, the veteran's disability was changed back to 
psychophysiological musculoskeletal reaction and increased to 
70 percent disabling effective October 1977.  

Prior to the March 1987 rating decision, the veteran's 
psychophysiological musculoskeletal reaction had been 
assigned various disability ratings.  A 30 percent disability 
rating has been in effect since June 1987 and confirmed by 
the Board in January 1988 and November 1989.  Consideration 
of reclassifying the veteran's disability to reflect the 
arthritic aspect of the service-connected disorder was also 
undertaken by the Board in November 1989 and denied.  The 
veteran filed a claim for an increased rating in October 
1997.  In a September 1998 rating decision, the RO continued 
the 30 percent evaluation.  The veteran disagreed with the 30 
percent rating, and initiated this appeal

Analysis

At the outset, the Board finds that the veteran's mental 
disorder represents the more disabling aspect of the 
veteran's condition. See 38 C.F.R. §§ 4.14, 4.126(d) ["When 
a single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant aspect of the condition."]  As such, the Board 
shall apply the applicable rating criteria for mental 
disorders. 

The veteran's psychophysiological musculoskeletal reaction 
was previously rated under 38 C.F.R. § 4.132, Diagnostic Code 
9505 (1996), as 30 percent disabling.  The applicable rating 
criteria for psychiatric disabilities changed effective 
November 7, 1996.  As noted above, the veteran filed his 
claim in October 1997, and thus, his claim will be evaluated 
under the rating criteria presently in effect.  The Board 
notes that in the September 1998 rating decision, the new 
criteria were used in evaluating the veteran's claim.  

The veteran's psychophysiological musculoskeletal reaction is 
currently rated under 38 C.F.R. § 4.130, Diagnostic Code 
9421, as 30 percent disabling. A 30 percent disability 
evaluation is assigned under the general rating formula for 
mental disorders where the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
psychophysiological musculoskeletal reaction, more closely 
approximates the criteria for the currently assigned 30 
percent rating.  See 38 C.F.R. §§ 4.3, 4.7.   In this regard, 
upon VA psychiatric examination in January 1998, the veteran 
had no impairment of thought process or communications.  
There was no evidence of any psychotic symptoms and his 
behavior was appropriate.  The veteran denied any suicidal or 
homicidal thoughts or intent.  The veteran had some short-
term memory impairment.  His speech was logical and relevant.  
While he gave symptoms of partial panic attacks, he described 
them as a sudden onset of gasping for breath and feeling 
faint.  Insight and judgment were normal.  The veteran was 
diagnosed with anxiety disorder, not otherwise specified.  
The veteran's Global Assessment of Functioning Scale Score 
(GAF) was 60, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition of the 
American Psychiatric Association (DSM-IV), is indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See 38 C.F.R. § 4.130. 

VA hospitalization and VA outpatient treatment records dated 
between October 1996 and March 2001, indicate that the 
veteran was assigned GAF scores ranging from 50 to 60, which 
as noted previously, are indicative of moderate symptoms. Id.  
Individual findings were as follows.  In October 1997, he was 
mildly depressed, but had no suicidal ideation or psychotic 
features.  In April 1998, the veteran was sleeping well, 
eating well, and his mood was good.  The veteran had no 
suicidal ideation or psychotic features.  His insight and 
judgment were fair.  He was assigned a GAF of 60.  In October 
1998, while it was noted that the veteran was depressed, it 
was in relation to his older sister's death and that of two 
nephews within the last year. Despite these complaints, the 
veteran was found to have no suicidal ideation and no 
psychotic features.  He was assigned a GAF of 50. 

Finally, upon VA examination in October 2002 the veteran's 
mood was anxious and not depressed.  He was able to 
communicate well and this thought process was logical and 
goal directed.  There were no hallucinations or any psychotic 
features noted.  The veteran had no suicidal or homicidal 
ideations.  No delusional ideas were expressed.  The veteran 
was able to maintain his activities of daily living and was 
well groomed.  He was oriented to time, place, and person.  
The veteran did relate some problems with short-term memory, 
e.g. difficulty remembering names of people and past dates.  
There was no obsessive or ritualistic behavior noted or 
reported.  His speech was relevant and logical with normal 
flow and no abnormal speech pattern.  No history of panic 
attacks was found.  No impaired impulse control noted.  The 
veteran indicated he slept well and took naps during the day.  
The examiner noted that the veteran's activities were 
diminished when he had pain and that usually his physical 
pain increased when the veteran was anxious about something.  
The veteran was diagnosed with anxiety disorder, not 
otherwise specified and assigned a GAF of 60, which as 
previously noted, is indicative of moderate symptoms. See 
38 C.F.R. § 4.130. 

In the instant case, based on aforementioned evidence, while 
a 30 percent rating is appropriate, a 50 percent disability 
evaluation is not warranted as there has been no showing of 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; difficulty in establishing and maintaining 
effective work and social relationships.  The veteran's mild 
short-term memory loss and occasional depressed mood are 
reflected in the currently assigned 30 percent rating. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
psychophysiological musculoskeletal reaction and its effects 
on the veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The veteran indicated 
upon VA examination in October 2002 that he had been retired 
since 1976.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a rating in excess of 30 percent disabling for 
psychophysiological musculoskeletal reaction is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

